DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited patents and/or publications separately or together teach d)    displaying a first vignette of the first pair in the customized training set created in step c) on a physical display to transform digital media to image and/or sound, presenting to the client said first vignette, then querying said client by means of said user interface about content presented in said first vignette, and receiving digital confirmation that presentation of said first vignette is complete then, either i)    repeating said first vignette, querying the client again about what happened in that vignette, and continuing the training set, or ii)    eliciting from the client a description of the fall threats in said first vignette, and continuing the training set, or iii)    terminating the training set; e)    displaying a second vignette of the pair in step d) to the client on said physical display, then querying said client about content presented in said second vignette by means of said user interface, and receiving digital confirmation that presentation of said second vignette is complete; f)    eliciting from the client, by means of said user interface, identification of specific fall threats as determined by said client profile, wherein said fall threats are shared by the pair of vignettes presented in steps d) and e); then either ; then i)    eliciting from said client by means of said user interface, a description of specific fall threats shared by the two vignettes of a pair in step h).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715